DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment based on the provided claim amendments and on discussions during the phone interview of 12/15/2021, was given in an email on 12/15/2021 from Isaac T. Slutsky (Registration No. 64,620).

	The application has been amended as follows:

1.	(Currently Amended)  A vehicle comprising:
a millimeter wave (mmWave) antenna, including a plurality of light elements and a plurality of active antenna elements in a predefined configuration surrounding a lensless camera element; and
an antenna controller configured to
	receive an image of a second mmWave antenna of a second vehicle via the lensless camera of the mmWave antenna,
	identify a scale and angle of rotation between the mmWave antenna and the second mmWave antenna based on the image, layouts of mmWave antenna 
compute phase angles for the active antenna elements of the mmWave antenna according to the scale and angle of rotation, and
transmit data using the active antenna elements to the second vehicle, according to the computed phase angles, to form a beam targeted at the second mmWave antenna of the second vehicle.

2.	(Canceled)  

3.	(Canceled)

4.	(Original)  The vehicle of claim 1, wherein the antenna controller is further configured to utilize a Kalman filter to compute the phase angles for the active antenna elements.
5.	(Original)  The vehicle of claim 1, further comprising an ad-hoc communication antenna configured to operate utilizing a radial radiation pattern to provide data transmission, wherein the antenna controller is further configured to receive, via the ad-hoc communication antenna, information related to a relative position of the vehicle to the second vehicle.

6.	(Original)  The vehicle of claim 1, wherein the antenna controller is further configured to
determine, according to the scale and angle of rotation, a first vector of a relative location of the vehicle to the second vehicle,
receive, from the second vehicle, a second vector of a relative location of the second vehicle to a third vehicle, 
determine a relative location of the vehicle to the third vehicle according to the first vector and the second vector, and
identify whether the third vehicle is in a blind spot of the vehicle according to the relative location of the vehicle to the third vehicle.

7.	(Original)  The vehicle of claim 6, wherein the antenna controller is further configured to
receive, from the second vehicle, a third vector of a relative location of the third vehicle to a fourth vehicle, 
determine a relative location of the vehicle to the fourth vehicle according to the first vector, the second vector, and the third vector, and
identify whether the third vehicle is in a blind spot of the vehicle according to the relative location of the vehicle to the third vehicle.

8.	(Currently Amended)  A method comprising:
receiving an image, from a millimeter wave (mmWave) antenna including a plurality of light elements and active antenna elements in a predefined configuration surrounding a lensless camera element, of a second mmWave antenna of a second vehicle via the lensless camera of the mmWave antenna;
layouts of mmWave antenna 
computing phase angles for the active antenna elements of the mmWave antenna according to the scale and angle of rotation; and
transmitting data using the active antenna elements to the second vehicle, according to the computed phase angles, to form a beam targeted at the second mmWave antenna of the second vehicle.

9.	(Canceled)

10.	(Canceled)

11.	(Original)  The method of claim 8, further comprising utilizing a Kalman filter to compute the phase angles for the active antenna elements.

12.	(Original)  The method of claim 8, further comprising receiving, via an ad-hoc communication antenna utilizing a radial radiation pattern to provide data transmission, 

13.	(Original)  The method of claim 8, further comprising:
determining, according to the scale and angle of rotation, a first vector of a relative location of the vehicle to the second vehicle,
receiving, from the second vehicle, a second vector of a relative location of the second vehicle to a third vehicle, 
determining a relative location of the vehicle to the third vehicle according to the first vector and the second vector, and
identifying whether the third vehicle is in a blind spot of the vehicle according to the relative location of the vehicle to the third vehicle.

14.	(Original)  The method of claim 13, further comprising:
receiving, from the second vehicle, a third vector of a relative location of the third vehicle to a fourth vehicle, 
determining a relative location of the vehicle to the fourth vehicle according to the first vector, the second vector, and the third vector, and
identifying whether the third vehicle is in a blind spot of the vehicle according to the relative location of the vehicle to the third vehicle.

15.	(Currently Amended)  A system for a vehicle comprising:

an ad-hoc communication antenna configured to operate utilizing a radial radiation pattern to provide data transmission; and
an antenna controller configured to
receive, via the ad-hoc communication antenna, information related to a relative position of the vehicle to a second vehicle,
	receive an image of a second mmWave antenna of the second vehicle via the lensless camera of the mmWave antenna,
	identify a scale and angle of rotation between the mmWave antenna and the second mmWave antenna based on the image, including to utilize a Fourier transform to estimate translation, rotation, and scaling between the image and a predefined image included in a library of shapes by applying a discrete Fourier transform (DFT) matrix to the image, the DFT matrix being generated according to a mathematical representation of the plurality of light elements of the mmWave antenna, the library of shapes including images representing different layouts of the plurality of light elements for different layouts of mmWave antenna 
compute phase angles for the active antenna elements of the mmWave antenna according to the scale and angle of rotation by utilize a Kalman filter, and
transmit data using the active antenna elements to the second vehicle, according to the computed phase angles, to form a beam targeted at the second mmWave antenna of the second vehicle.

16.	(Original)  The system of claim 15, wherein the antenna controller is further configured to
determine, according to the scale and angle of rotation, a first vector of a relative location of the vehicle to the second vehicle,
receive, from the second vehicle, a second vector of a relative location of the second vehicle to a third vehicle, 
determine a relative location of the vehicle to the third vehicle according to the first vector and the second vector, and
identify whether the third vehicle is in a blind spot of the vehicle according to the relative location of the vehicle to the third vehicle.



receive, from the second vehicle, a third vector of a relative location of the third vehicle to a fourth vehicle, 
determine a relative location of the vehicle to the fourth vehicle according to the first vector, the second vector, and the third vector, and
identify whether the third vehicle is in a blind spot of the vehicle according to the relative location of the vehicle to the third vehicle.

Allowable Subject Matter
Claims 1, 4-8, and 11-17 allowed.
	The following is an examiner’s statement of reasons for allowance
	Independent claim 1 recites, inter alia, a vehicle comprising, with a structure as defined in the specification (Figs. 1, 3, 4, and para. 22, 30, 35) including a millimeter wave antenna (Fig. 3), and antenna controller receive an image of a second mmWave antenna of a second vehicle via the lensless camera (para. 40 and Fig. 6), identify a scale and angle of rotation between the mmWave antenna and the second mmWave antenna based on the image, including to utilize a Fourier transform to estimate translation, rotation, and scaling (para. 7, 41) between the image and a predefined image included in a library of shapes (para. 7, 47), the library of shapes including images representing different layouts of the plurality of light elements for different layouts of mmWave antenna (para. 36, 47, Fig. 3), the predefined image illustrating a pattern that corresponds to a layout of the plurality of light elements of the second mmWave antenna (para. 47, Fig. 8).  Applicant’s independent claim 1 comprises a 
	Independent claim 8 recites, inter alia, a method including receiving an image, from a millimeter wave (mmWave) antenna (para. 40 and Figs. 3, 6) identifying a scale and angle of rotation between the mmWave antenna and the second mmWave antenna based on the image, including utilizing a Fourier transform to estimate translation, rotation, and scaling (para. 7, 41) between the image and a predefined image included in a library of shapes (para. 7, 41), the library of shapes including images representing different layouts of the plurality of light elements for different layouts of mmWave antenna (para. 36, 47, Fig. 3), the predefined image illustrating a pattern that corresponds to a layout of the plurality of light elements of the second mmWave antenna (para. 47, Fig. 8).  Applicant’s independent claim 8 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
	Independent claim 15 is interpreted and allowed for the same reason as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	MacNeille et al. (US 2003/0234720 A1) discloses an inter-vehicle wireless communication and warning system.
	Iizuka (US 2004/0218815 A1) discloses an image matching system and image matching method and program.
	Zia et al. (US 2018/0130355 A1) discloses an advanced driver-assistance system with landmark localization on objects in images using convolutional neural networks.
	Kim (US 20170149130 A1) discloses an antenna apparatus and vehicle having the same.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/J.L.P./Examiner, Art Unit 2413                

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413